[Cite as State v. Spring, 2017-Ohio-8012.]



                           STATE OF OHIO, JEFFERSON COUNTY
                                   IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT

STATE OF OHIO                                    )
                                                 )
        PLAINTIFF-APPELLEE                       )
                                                 )            CASE NO. 15 JE 0019
VS.                                              )
                                                 )                 OPINION
JEFFREY SPRING, SR.                              )                  AND
                                                 )             JUDGMENT ENTRY
        DEFENDANT-APPELLANT                      )

CHARACTER OF PROCEEDINGS:                        Application for Reconsideration.

JUDGMENT:                                        Application denied.

APPEARANCES:
For Plaintiff-Appellee                           Attorney Jane Hanlin
                                                 Jefferson County Prosecutor
                                                 16001 State Route 7
                                                 Steubenville, Ohio 43952

For Defendant-Appellant                          Jeffrey M. Spring, Sr., Pro se
                                                 #672-693
                                                 Trumbull Correctional Institute
                                                 P.O. Box 901
                                                 Leavittsburg, Ohio 44430-0901

JUDGES:

Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                 Dated: September 29, 2017
[Cite as State v. Spring, 2017-Ohio-8012.]
PER CURIAM.

        {¶1}     On July 10, 2017, Appellant Jeffrey Spring filed a timely pro-se
application for reconsideration asking us to reconsider our decision to deny his June
29, 2017 application to reopen his appeal. For the reasons below, his request is
denied.
        {¶2}     Spring's conviction for tampering with evidence and murder with an
attached firearm specification, along with his sentence of 18-years-to-life in prison,
were affirmed by this court on direct appeal. State v. Spring, 2017-Ohio-768, - - -
N.E.3d - - - - (7th Dist.). Spring filed an untimely application to reopen his appeal,
which we denied. State v. Spring, 7th Dist. No. 15 JE 0019, 2017-Ohio-5707.
        {¶3}     "The test generally applied upon the filing of a motion for
reconsideration in the court of appeals is whether the motion calls to the attention of
the court an obvious error in its decision, or raises an issue for consideration that was
either not considered at all or was not fully considered by the court when it should
have been." Columbus v. Hodge, 37 Ohio App. 3d 68, 523 N.E.2d 515 (1987),
paragraph one of the syllabus.
        {¶4}     The purpose of reconsideration is not to reargue the merits of the prior
decision based on dissatisfaction with the logic used and conclusions reached by an
appellate court. Victory White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04 MA
0245, 2005–Ohio–3828, ¶ 2. "An application for reconsideration may not be filed
simply on the basis that a party disagrees with the prior appellate court decision."
Hampton v. Ahmed, 7th Dist. No. 02 BE 0066, 2005–Ohio–1766, ¶ 16 (internal
citation omitted).
        {¶5}     Spring's application for reconsideration first attempts to provide good
cause for the untimeliness of his application to reopen. However, the purpose of
reconsideration is not to provide the applicant with a second chance to argue points
that should have been made earlier in the proceedings. See Victory White Metal Co.
        {¶6}     Spring also asserts he was unable to provide portions of the record to
support his application to reopen because he never received them from appellate
counsel. He notes he indicated as much in his application to reopen. However,
                                                                             -2-


Spring apparently made no other attempt to obtain the relevant transcripts or portions
of the record, either via a request to the clerk's office or otherwise.
       {¶7}   In short, the points made by Spring in his application do not establish
errors in our prior decision, let alone obvious ones, nor do they raise issues for
consideration that were either not considered at all or were not fully considered when
they should have been. For these reasons, Spring's application for reconsideration is
denied.



DeGenaro, J., concurs.

Waite, J., concurs.

Robb, P. J., concurs.